DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "29C" and "272" have both been used to designate the cam follower; the mounting arms are designated by both reference characters “21” and “203”. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “30” has been used to designate both the cam (e.g. page 14, line 7) and the cam track member (e.g. page 17, line 14), the cam track member is also designated by reference sign 30C (e.g. page 12, line 1); and “504” has been used to designate the plate (e.g. page 18, line 14) and the further adjustment component (e.g.page 19, line 2). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the reel having a plurality of reel bats at spaced positions around the reel axis each reel bat having reel fingers projecting generally radially outwardly from the reel axis”, which is unclear as written as it appears to combine two limitations as one.  For the purposes of this examination, “the reel having a plurality of reel bats at spaced positions around the reel axis each reel bat having reel fingers projecting generally radially outwardly from the reel axis,” will be read and examined as -- the reel having a plurality of reel bats at spaced positions around the reel axis, each reel bat having reel fingers projecting generally radially outwardly from the reel axis,--. 
Claim 1 recites “and adjustment component responsive to movement of the reel along the mounting arms which causes then control component to be rotated about the reel axis to different adjustment angles in dependence upon the position of the reel along the mounting arms” is directed to the desired result rather than to the combination necessary to achieve that result as described in the description. 
Regarding claims 4, 6 and 14 recite the limitation “said at least one mounting assembly”.  There is insufficient antecedent basis for this limitation in the claim. Independent claim 1 sets forth that each mounting arm includes a reel mounting assembly.  
Claims 2-17 are rejected as they are dependent upon claim 1.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-11, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Talbot et al. (US 5,768,870A).
Regarding claim 1, Talbot et al. discloses a crop harvesting header comprising: 
a header frame structure (10) arranged for movement in a direction of working movement across ground carrying a crop to be harvested; a cutter bar (15) arranged across a forward edge of the header frame structure for cutting the crop; 
a cut crop transport arrangement (13) mounted on the header frame structure for receiving and transporting the cut crop for further processing;
a reel (Fig. 3) for controlling movement of the crop in the area over the cutter bar; 
the header frame structure comprising at least two reel mounting arms (17) for movement therewith in the direction of movement;
the mounting arms being mounted on the header frame structure for upward and downward movement relative to the cutter bar (Fig. 3); 
each mounting arm having a reel mounting assembly (60) supporting the reel on the mounting arm for rotation about a reel axis generally parallel to the cutter bar; 
each reel mounting assembly including a component (66) for moving the reel forwardly and rearwardly along the respective reel mounting arm; 
the reel having a plurality of reel bats (34) at spaced positions around the reel axis, each reel bat having reel fingers (36) projecting generally radially outwardly from the reel axis, the reel bats all lying on a common bat circle around the reel axis so that rotation of the reel causes the reel bats to follow a path of movement lying on the bat circle (Fig. 3); 
each of the reel bats being pivotal about its respective bat axis (35) parallel to the reel axis (32) so as to vary the angle of the fingers about the bat axis as the reel rotates; 
at least one of the reel mounting assemblies including a control component (40) arranged such that, as the reel rotates, the control component cooperates with the respective bat to cause pivotal movement of the respective bat about the bat axis; and 
an adjustment component (71, 72) responsive to movement of the reel along the mounting arms which causes the control component to be rotated about the reel axis to different adjustment angles in dependence upon the position of the reel along the mounting arms (Figs. 3-4 showing different adjustment angles as the slide member 60 moves along the arm).

Regarding claim 2, Talbot et al. teaches that the control component comprises a cam track member (41A) surrounding the reel axis and lying in a radial plane of the reel axis wherein each bat has associated therewith a cam follower (42A) which follows the cam track member.

Regarding claim 3, Talbot et al. teaches that the cam track member is held during rotation of the reel against rotation with the reel relative to the reel axis (col. 4, Il. 15-18).

Regarding claim 4, Talbot et al. teaches that the adjustment component comprises a linkage (71, 72) interconnecting a respective one of the mounting arms and said at least one mounting assembly.

Regarding claim 5, Talbot et al. teaches that the linkage includes a link member (71, 72) connected directly or indirectly to the cam track member and a component (71A, 72A) which moves the link member to different distances from said respective one of the mounting arms (Fig. 4, distance D).

Regarding claim 6, Talbot et al. teaches that the linkage comprises a guide track (61) extending along the arm and a guide track follower (71A, 72A) attached to said at least one mounting assembly where the guide track provides a shape which moves the guide track follower to different positions relative to the arm at different locations along the arm (compare Fig. 3 and Fig. 4). 

Regarding claim 8, Talbot et al. teaches that the guide track is arranged to move the guide track follower to a position spaced further from the mounting arm as the mounting assembly moves forward (Fig. 4, distance D). 

Regarding claims 9-10, Talbot et al. teaches a guide track follower behind the reel axis (72A) so as to rotate the cam track member to angularly advance the cam track member in the direction of rotation of the reel as the mounting assembly moves forward along the mounting arm (compare Fig. 3 and Fig. 4).

Regarding claim 11, Talbot et al. teaches that the reel fingers move around the reel axis to define an extraction point of the finger movement at which the fingers effectively move along their length to extract from the crop (inherent to the rotation pattern of the reel fingers) and wherein the control component is rotated so as to angularly advance the extraction point as the mounting assembly moves forward (compare Fig. 3 and Fig.4).

Regarding claim 15, Talbot et al. teaches that the control component is adjustable by a further adjustment component (54), which causes the control component to be rotated about the reel axis to different adjustment angles, which is independent of said adjustment component.

Regarding claims 16-17, Talbot et al. teaches that the further adjustment component is actuated manually (col. 4, Il. 42-45). The further adjustment component of D1 is inherently actuated by an operator in response to changes of crop.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talbott et al, as applied to claim 6 above, and further in view of Hu (CN 203633171U) or Peng (CN 206452770U).
Regarding claim 7, Talbott et al. discloses the header of claim 6, except wherein the guide track is not parallel to the arm. 
Both Hu and Peng teaches that it is known in the art of crop harvesting headers for the guide track to not be parallel to the arm (51 in FIG.4 of Hu; 13 in FIG.3 of Peng).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the guide track in of Talbott et al. by a guide track not parallel to the arm, as having non-parallel guide track is known in the art of crop harvesting headers is known in the art and as illustrated by Hu (Fig. 4: 51) and Peng (Fig. 3: 13).

Regarding claim 12-13, and referring to the rejection of claim 7 above, Talbott et al. discloses the header of claim 1, wherein the adjustment component is arranged such that, at a middle position along the arms the control component is most retracted and at forward end of the arms the control component is most advanced. 
Talbott et al. does not disclose that at a rearward end of the arms the control component is most advanced. However, substituting the guide track of Talbott et al. with an arcuate guide track as set forth above (in the rejection of claim 7) would inherently provide for the control component to be most advanced at a rearward end of the arms as claimed. The different orientations of the control component provided by the adjustment component would also inherently allow the adjustment component to be used for a first crop in a range from the middle position to the forward end and for a second crop in the range from the middle position to the rearward end.

With respect to claim 14, and referring to the rejection of claim 7 above, Talbot et al. teaches that the linkage comprises a guide track extending along the arm and a guide track follower attached to said at least one mounting assembly. 
Talbott et al. fails to teach that the guide track provides an arcuate shape which provides the middle and advanced positions. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the guide track in Talbot et al.  by a guide track having an arcuate shape, as known in the art of crop harvesting headers and as illustrated by each of Hu (Fig. 4: 51) and Peng (Fig. 3: 13).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/Examiner, Art Unit 3671